DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
A series of singular dependent claims is permissible in which a dependent claim refers to a preceding claim which, in turn, refers to another preceding claim.
A claim which depends from a dependent claim should not be separated by any claim which does not also depend from said dependent claim.  It should be kept in mind that a dependent claim may refer to any preceding independent claim.  In general, applicant's sequence will not be changed.  See MPEP § 608.01(n). In particular Claims 7 and 8 depend from Claim 2, but are interrupted by Claim 3 and claims which depend from Claim 3. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, and dependent claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites in the preamble “a filter element or filtering a fluid” (emphasis added) making it unclear whether the claim is intended to be a filter device claim or a method of filtering a fluid claim. for filtering a fluid” (emphasis added). Correction is required. 
Claims 3-9 recites the limitation "the data storage unit" in Claim 3 line 2, Claim 4 line 2, Claim 5 lines 1 and 2, Claim 6 line 2, Claim 7 line 2, Claim 8 line 2, and Claim 9 line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 from which these claims depend establishes “at least one contactless readable data storage unit” in addition the simplification form “contactless readable” to just “data storage unit” the term is also indefinite as to whether it pertains to just one of the “at least one” or whether it is intended to apply to every of the “at least one contactless readable data storage unit” established in Claim 1 when modified in the dependent claims. 
Claim 2 recites the limitation "the support tube" in line 3.  There is insufficient antecedent basis for this limitation in the claim. Claim 2 previously establishes “a central support tube” and it is unclear whether this is the same central support tube or a newly established support tube. 
Claim 2 recites in line 4 “a radially outside lying sidewall” it is unclear what the sidewall is outside of, what it is lying on, and how the sidewall relates to the stabilization ring, whether a part of the ring or outside of it. Claim 6 similarly recites “a radially outside lying sidewall of the stabilization ring” and again the precise structure and relative location are unclear.
Claim 6 recites the limitation "the stabilization ring" in line 3.  There is insufficient antecedent basis for this limitation in the claim. “A stabilization ring” is established in Claim 2, but Claim 6 does not directly or indirectly depend from Claim 2. Further, if Claim 6 did depend from Claim 2 there would be an antecedent basis confusion about whether “a radially outside lying sidewall of the stabilization ring” was newly established or not as a similar limitation exists in Claim 2. 
Claim 11 recites “a data storage unit”, but depends from Claim 1. It is unclear whether this is the same “at least one contactless readable data storage unit” established in Claim 1 or a new data storage unit. 
Claim 14 recites “a data storage unit”, but depends from Claim 1. It is unclear whether this is the same “at least one contactless readable data storage unit” established in Claim 1 or a new data storage unit. In addition Claim 15 recites “the data storage unit” in lines 2 and 3 and it is unclear whether this is referring back to the data storage unit of Claim 1 or the newly established data storage unit of Claim 14. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-9, and 11-14 is/are rejected under 35 U.S.C. 102 (a)(1)/(a)(2)  as being anticipated by Hacker et al. (WO 2005/113112 A1).
With regards to Claim 1-4 and 6-9 Hacker teaches:
(Claim 1) A filter body, part 100, which is closed on a top end face by a top end disc, part 114. (See Hacker pg. 4 lines 24-34) The end disc is formed from a potting compound. In 
(Claim 2) The stabilization device, part 270, has a central support tube, part 266, at one end of which a stabilization ring, part 272, is arranged that opens towards the support tube and the stabilization ring has an end face; (Claim 7) the RF tag, part 120, is located on the end face of the stabilization ring. (Claim 8) The end face of the stabilization ring is also an outer wall of the support tube. (See Hacker Fig.  24 and 25 and pg. 18 lines 17-30)
(Claim 3) The RF tag, part 121, is arranged in a receptacle, part 268, formed as a recess in the stabilization device, part 270. (See Hacker Fig. 24 and 25 and pg. 18 lines 18-20)
(Claim 4) The RF tag, part 121, is fixed into the receptacle with an adhesive before introducing the epoxy resin (potting compound). (See Hacker pg. 18 lines 20-25 and pg. 19 lines 25-30)
(Claim 6) The RF tag, part 121, is arranged within, inside of the boundaries of, a radially outside lying sidewall, part 266, of the stabilization ring. (See Hacker Fig. 24 and 25 and pg. 18 lines 18-34)
With regards to Claim 11-13 Hacker teaches:
(Claim 11) At least one filter element according to claim 1 as detailed above. A filter housing, parts 111 and 109, at least one filter element, part 100, is arranged within the filter housing which has an inlet, part 102, and an outlet, part 107. (See Hacker pg. 4 lines 24-30 and 
With regards to Claim 14 Hacker teaches:
A method of making the filter element according to claim 1. The filter element includes a data storage unit in particular a radio frequency identifier (RFID) or RF tag as detailed above. The method includes joining a filter body with a stabilization device, arranged the data storage unit on the stabilization device, forming an end disk on at least one end face of the filter body by over molding the stabilization device with a potting compound wherein the data storage device is at least partially surrounded by the potting compound. (See Hacker pg. 18 lines 12-30 and pg. 19 lines 23-30)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker et al. (WO 2005/113112 A1) as applied above in the rejection of Claims 1 and 14 respectively in view of RFID Inc " UHF Product Data Sheet V1.2 Fixed" NPL.
With regards to Claim 5 and 15:
Hacker teaches:
The RF tag is attached to the filter by an adhesive. (See Hacker pg. 19 lines 27-30)
Hacker does not teach:
The RF tag is “latched, clamped, or clipped” to secure it onto the stabilization device. 
RFID Inc teaches:
A RFID or RF tag which is incorporated into a clip and thus “Clip Tags can be applied to virtually any object”. (See RFID Inc image and description for “Alligator Clip” pg. 18 and current description from “UHF 915 MHZ SPECIALTY RFID TAGS”)
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the attachment means of Hacker to provide a clipped RFID attachment means in order to quickly and easily attach the RFID tag as taught by RFID Inc that a clip RFID tag would be easily “applied to virtually any object” as further evidenced by Applicant’s specification pg. 3 lines 21-26 as clips and adhesive are known alternative means of attaching two objects together. 
The RFID Inc. reference is included as two individual NPL as the description page is evidenced to 2020, but the product was available for sale before 2016 as shown by the google search using “before:2016” which provided “UHF Product Data Sheet V1.2 Fixed" NPL which has a version number “ver. 3/13”, interpreted as updated March 2013. 
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hacker et al. (WO 2005/113112 A1) as applied above in the rejection of Claim 1 in view of Buckley et al. (US 2014/0094534).
With regards to Claim 10:
Hacker teaches:
An endcap comprising a potting compound comprising an epoxy resin that is “molded”. (See Hacker pg. 15 lines 27-30)
Hacker does not teach:
The potting compound is a foamed polyurethane. 
Buckley teaches:
An endcap assembly can include foamed polyurethane or other adhesive material. (See Buckley Paragraphs 3 and 9) 
It would have been obvious to one of ordinary skill in the art to modify the filter endcap of Hacker to include a foamed polyurethane which performs well to seal the filter ends in high temperature applications as taught by Buckley paragraph 9. 
Other Applicable Prior Art
All other art cited not detailed above in a rejection is considered relevant to at least some portion or feature of the current application and is cited for possible future use for reference. Applicant may find it useful to be familiar with all cited art for possible future rejections or discussion.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIT E ANBACHT whose telephone number is (571)272-9876.  The examiner can normally be reached on M, T, R, F 11 am - 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-9876.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIT E. ANBACHT
Examiner



/BRIT E. ANBACHT/Examiner, Art Unit 1776